

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
 
Name of
Optionee:                                                                                                     
                  
 
No. of Option
Shares:                                                                                                  
                     
 
Option Exercise Price per
Share:            $                                                                   
[FMV on Grant Date]
 
Grant
Date:                                                                                                                     
  
 
Expiration
Date:                                                                                                                         
                                                                    [Eighth
Anniversary of the Grant Date]
 
Pursuant to the Unifirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Unifirst Corporation (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the earlier of the Expiration Date or the second
anniversary of the date the Grantee ceases to be a member of the Company’s Board
of Directors, all or part of the number of shares of Common Stock, par value
$0.10 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.
 
1. Exercisability.  This Stock Option shall be exercisable in full on the Grant
Date.  Once exercisable, this Stock Option shall continue to be exercisable at
any time or times prior to the close of business on the earlier of the
Expiration Date or the second anniversary of the date the Grantee ceases to be a
member of the Company’s Board of Directors, subject to the provisions hereof and
of the Plan.
 
2. Manner of Exercise.
 
(a) The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the earlier of the Expiration Date or
the second anniversary of the date the Grantee ceases to be a member of the
Company’s Board of Directors, the Optionee may give written notice to the
Administrator of his or her election to purchase some or all of the Option
Shares purchasable at the time of such notice.  This notice shall specify the
number of Option Shares to be purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
whole number of shares with a Fair Market Value that is closest to, but not less
than, the aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
 
(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
 
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the earlier of the Expiration Date
or the second anniversary of the date the Grantee ceases to be a member of the
Company’s Board of Directors.
 
3. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
 
4. Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 
5. No Obligation to Continue as a Director.  Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.
 
6. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
7. Amendment.  Pursuant to Section 18 of the Plan, the Administrator may at any
time amend or cancel any outstanding portion of this Stock Option, but no such
action may be taken that adversely affects the Optionee’s rights under this
Agreement without the Optionee’s consent.
 
UNIFIRST CORPORATION
 
By:                                                            
Title:
 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:                                                                   
Optionee’s Signature
 


Optionee’s name and address:
                                                       
                                                      
                                                      
 
 
 
 

--------------------------------------------------------------------------------

 
